UNCLASSIFIEDIIFOR PUBLIC RELEASE




                                   -
                      UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF COLUMBIA



MOHAMMED AL-ADAHI, et al.,


     Petitioners,

    v.                                       CivilAetion No.   05-280 (GK)

BARACK   H.   OBAMA, et al.,

     Respondents.


                                     ORDER

    A Status Conference was held in this case on April I, 2009,

which took place in a sealed courtroom due to the discussion of

classified information.        Upon consideration of Petitioner Hamdoun' s

Motion for Discovery Under Section 1.E.2 Of the Case Management

Order [Dkt. Nos. 297]    ,1    the opposition, Reply, representations of
the parties, and the entire record herein,2 it is hereby 3




     1    The Court resolves the remainder of Petitioner Hamdoun's
classified motion in this Order. Many of Petitioner's discovery
requests have already been resolved in a classified Order [Dkt. No.
318] issued on March 27, 2009, which was unclassified on March 31,
2009 [Dkt. No. 320].

      2   Any mention herein of "consolidated files" refers to the
JTF-GTMOjOARDEC files.

    3     Unless otherwise specified, all matters in the Document
Request are included in the Court's Order.


                                   -

                       UNCLASSIFIEDIIFOR PUBLIC RELEASE
                         UNCLASSIFIEDIIFOR PUBLIC RELEASE





denied in part.
                                    -

     ORDERED, that Document Request No. 20 is granted in part and

                     The Government must produce all documents that

refer to                        guesthouse that date to the period of

time when it alleges the Petitioner stayed there; and it is further

     ORDERED,    that Document Request No. 21 is denied, because it

sweeps too broadly; and it is further

     ORDERED,    that Document Request No.           22       is denied as moot,

because    the Government    represented that        it       has    satisfied this

request    in   fulfilling   its    obligation      to        produce   exculpatory

information; and it is further

     ORDERED,    that    Document   Request   No.        23     is   granted.     The

Government will confirm whether its representation is a c c u r a t e .

                                                                        having   been

administered.     However,    if one was administered,               the Government

shall produce documents related to it; and it is further

     ORDERED, that Document Request No. 24 is denied, because the

Petitioner withdraws the request; and it is further

     ORDERED, that Document Requests No. 25 and No. 26 are stayed.

By April 10, 2009, Petitioner shall notify the Court as to whether
he wants to pursue his requests for these documents.                     If so, the

Petitioner's requests should be fashioned as narrowly as possible

and should include particularized information; the Government shall




                                    -

                                     -2­


                        UNCLASSIFIEDIIFOR PUBLIC RELEASE
                              UNCLASSIFIEOIIFOR PUBLIC RELEASE





have five days to respond to the requests, if they are made; and it

is further

        ORDERED,     that Document Request No. 27 is granted; and it is

further

        ORDERED,     that Document Request No. 28 is denied, because it

sweeps too broadly; and it is further

        ORDERED, that Document Requests No. 29, No. 30, and No. 31 are

denied, in view of the fact that the Government certified that it

has   satisfied       these    requests   in    fulfilling   its   obligation   to

produce exculpatory information; and it is further

        ORDERED, that Document Request No. 32 is denied, because it

sweeps too broadly.




April    L,   2009                                      Kessler
                                                        States District Judge


Copies to: Attorneys of Record via ECF




                                       -
 -3­


                          UNCLASSIFIEDIIFOR PUBLIC RELEASE